Title: To Thomas Jefferson from Francis Small, 7 July 1807
From: Small, Francis
To: Jefferson, Thomas


                        
                            Sir,
                            New Orleans. July 7th 1807.
                        
                        Naught but the regard wch I owe to my character & the appointment you have honoured me with could induce
                            me to take this liberty.—I find that a memorial commenced in malice & matured without the smallest regard to truth had
                            been forwarded to your Excellency from the Tombigbee against Capt. Gaines & myself, the enclosed documents I most
                            respectfully solicit Your perusal of and humbly crave a suspension of your opinion until next mail, when I shall have the
                            honor of forwarding to the War department a publication accompanied by solid proofs of my correct
                            conduct; and such as I confidently believe will reflect disgrace on the authors of the memorial alluded to.—
                        If I have taken too much freedom in thus addressing myself, I hope you will attribute it to my zeal to shew
                            myself wrthy of a Commission under the free & mild Government which has afforded me an honourable Assylum from
                            persecution & tyranny. with the utmost deference & respect, I remain Your Excellencys Mo. devoted Obedient
                            Servant—
                        
                            
                                Francis
                                 Small
                     
                        
                    